DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12 & 14-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “wherein the target minimum output voltage is set based on a duration of a charging phase of a switching cycle of the charge pump; and controlling switching of switches of the charge pump based on the comparison such that the variable switching frequency varies as an output current driven by the charge pump varies” it is not clear as to how the target minimum output voltage would be set based on a duration of a charging phase of a switching cycle of the charge pump. It is noted 
on the comparison such that the variable switching frequency varies as an output current driven by the charge pump varies” however, the original specification does not appear disclose support for the newly added limitations in Claims 1, 11 & 21. As can be seen from Fig. 2 of the application where control circuit 20 being compared “target minimum output voltage” and “output voltage” wherein output voltage is generated by Charge Pump 10. It is noted that output signal of element 18 being split, hence it is not clear the target minimum output voltage would be set based on a duration of a charging phase of a switching cycle of the charge pump. Further clarification is needed.
Claims 11 & 21 are rejected in the same manner as discussed above in claim 1.
Claims 2, 4-10, 12 & 14-20 are rejected due to their dependency.

Claim Rejections - 35 USC § 103

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2, 4-12 & 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nebrigic et al (EP 1 314 238, of record, IDS).
Insofar claims 1, 11 & 21 are understood, Nebrigic (Figs. 7-10) teaches a method for operating a charge pump having a variable switching frequency (Figs. 7-10 and related text), comprising: comparing a target minimum output voltage (e.g. Vref) with an output voltage generated at an 5output of the charge pump (Figs. 7-10, Vref, Vout, comparator 94); and controlling switching (see controller 112 for controlling switches) of switches of the charge pump based on the comparison such that the variable switching frequency varies as an output current driven by the charge pump varies (as can be seen from Fig. 7, M1-M4 being controlled by controller 112) except for the target minimum output voltage is set based on a duration of a charging phase of a switching cycle of the charge pump.
However, selection of the particular characteristics of the target minimum output voltage is set based on a duration of a charging phase of a switching cycle of the charge pump is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the target minimum output voltage is set based on a duration of a charging phase of a switching 
Regarding claims 2 & 12, wherein the target minimum output voltage is a fixed value (Vref can be fixed).
Regarding claims 4 & 14, wherein the target minimum output voltage (VREF can be varied) varies in order that the charge pump operates at a switching frequency at which power losses of the charge pump are minimized.
Insofar claims 5-9 & 15-19 are rejected for the same reasons as discussed above in claim 1.
Regarding claims 10 & 20, further comprising: determining a difference in times between a duration of a previous switching cycle and a duration that a current switching cycle required for the output voltage to decrease below the target voltage; and 10controlling switching of switches of the charge pump based on the difference such that a duty cycle of the charge pump varies as the output current driven by the charge pump varies (page 41, see Fig. 10 and related text, discharge cycle and discharge phase) meeting claims 10 & 20

Claims 1-2, 4, 11-12, 14 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US 20150213844 A1, of record, IDS) (hereinafter, Nguyen).
Insofar claim 1, 11 & 21 are understood, Nguyen (Figs.6A & 6B) discloses a system for operating a charge pump  (charge pump 648 include CP3) having a variable switching frequency (see paragraphs [0080-0087], comprising: an input configured to 
However, selection of the particular characteristics of the target minimum output voltage is set based on a duration of a charging phase of a switching cycle of the charge pump is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the target minimum output voltage is set based on a duration of a charging phase of a switching cycle of the charge pump since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claims 2 & 12, wherein the target minimum output voltage is a fixed value (VREF can be fixed).
Regarding claims 4 & 14, wherein the target minimum output voltage (VREF can be varied) varies in order that the charge pump operates at a switching frequency at which power losses of the charge pump are minimized.

Response to Arguments

Applicant’s arguments with respect to claims 1-2, 4-12 & 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843